   Case: 1:14-cv-09465 Document #: 265 Filed: 06/14/19 Page 1 of 2 PageID #:4978



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 MURRAY RUBINSTEIN, JEFFREY F. ST.              )
 CLAIR, WILLIAM MCWADE, HARJOT                  )
 DEV and VIKAS SHAH, Individually and on        )      No. 14-cv-9465
 Behalf of All Others Similarly Situated,       )
                                                )      Judge Robert M. Dow, Jr.
                       Plaintiffs,              )      Magistrate Judge Maria Valdez
                                                )
        v.                                      )
                                                )
 RICHARD GONZALEZ and ABBVIE INC.,              )
                                                )
                       Defendants.              )

                                     NOTICE OF MOTION

TO:    All Counsel of Record


       PLEASE TAKE NOTICE that on June 19, 2019 at 9:15 a.m. or as soon thereafter as

counsel may be heard, Plaintiff, on behalf of herself and all others similarly situated, by her

undersigned counsel, shall appear before the Honorable Judge Robert M. Dow or any Judge sitting

in his stead, in the Courtroom usually occupied by her in Room 2303 of the Dirksen Federal

Building, 219 S. Dearborn Street, Chicago, Illinois and shall then and there present Plaintiff’s

Motion for a Settlement Conference, a copy of which is filed simultaneously herewith.

Dated: June 14, 2019


                                             By: /s/ Jennifer Sarnelli
                                                 James S. Notis
                                                 Jennifer Sarnelli
                                                 GARDY & NOTIS, LLP
                                                 Tower 56
                                                 126 East 56th Street, 8th Floor
                                                 New York, NY 10022
                                                 Tel: 212-905-0509
                                                 Fax: 212-905-0508
Case: 1:14-cv-09465 Document #: 265 Filed: 06/14/19 Page 2 of 2 PageID #:4979




                                         Carl Malmstrom
                                         WOLF HALDENSTEIN ADLER
                                         FREEMAN & HERZ LLC
                                         111 W. Jackson Street
                                         Suite 1700
                                         Chicago, IL 60604
                                         Tel: 312-984-0000
                                         Fax: 312-212-4401

                                         Mark C. Rifkin
                                         WOLF HALDENSTEIN ADLER
                                         FREEMAN & HERZ LLP
                                         270 Madison Avenue
                                         New York, NY 10016
                                         Tel: 212-545-4600
                                         Fax: 212-545-4758

                                         Attorneys for Plaintiff and the Class




                                     2
